


Exhibit 10.42














THOMPSON CREEK METALS COMPANY INC.
NON-EMPLOYEE NON-QUALIFIED DEFERRED COMPENSATION PLAN


Effective December 18, 2012



--------------------------------------------------------------------------------




THOMPSON CREEK METALS COMPANY USA
NON-EMPLOYEE NON-QUALIFIED DEFERRED COMPENSATION PLAN
EFFECTIVE DECEMBER 18, 2012


1.
Purpose and Adoption

(a)    Adoption. By resolution of the Board of Directors of Thompson Creek
Metals Company Inc. (the “Company”), the Company has adopted the Thompson Creek
Metals Company Inc. Non-Employee Non-Qualified Deferred Compensation Plan
effective December 18, 2012 (the “Plan”).
(b)    Purpose. The purpose of the Plan is to attract and retain highly
qualified individuals to serve as non-employee Directors of the Company and to
provide a similar opportunity for them to save additional funds on a tax
deferred basis for retirement. The Plan is designed to permit Participants to
defer all or a portion of their Annual Fee and RSUs granted to them by the
Company, until a Change in Control of the Company, a Separation from Service,
the termination of the Plan, the occurrence of an Unforeseeable Emergency, a
Specified Payment Date, or a Participant’s death, or Disability.
2.
Definitions

For purposes of the Plan, the following terms shall have the following meanings
unless a different meaning is plainly required by the context:
(a)     “Account” shall mean an account established and maintained by the
Company in its books and records to reflect the interest of a Participant in the
Plan resulting from a Participant’s deferral of his or her Annual Fee or RSUs,
or any portion thereof, whether denominated in cash or in stock, and the
adjustments thereto, for the benefit of the Participant.
(b)    “Annual Fee” shall mean the cash portion of any annual fee to which a
Participant is entitled under the Company’s director compensation policy, as may
be amended from time to time. Such term shall include all cash compensation,
including but not limited to, stipends, retainers, and meeting fees.
(c)    “Annual Rate of Return” shall mean an applicable rate of return per annum
determined by the Compensation and Governance Committee in its sole discretion,
which is initially set at the Wall Street Journal Prime Rate plus one percent.
(d)    “Beneficiary” shall mean any person, estate, trust, or organization
entitled to receive any payment under the Plan upon the death of a Participant
pursuant to Section 6(c).
(e)    “Board of Directors” shall mean the Board of Directors of the Company.
(f)    “Cash Deferred Portion” shall mean the portion of a Participant’s
Accounts which has been deferred from Annual Fees, and the adjustments thereto,
for the benefit of the Participant.
(g)    “Change in Control” shall mean the occurrence of any one or more of the
following events:
(i)    less than fifty percent (50%) of the Board of Directors being composed of
Continuing Directors;
(ii)    any Person, entity or group of Persons or entities acting jointly or in
concert (an “Acquiror”) acquires control (including, without limitation, the
right to vote or direct the voting) of Voting Securities of the Company which,
when added to the Voting Securities owned of record or beneficially by the
Acquiror or which the Acquiror has the right to vote or in respect of which the
Acquiror has the right to direct the voting, would entitle the Acquiror and/or
associates and/or affiliates of the Acquiror (as such terms are defined in the
Securities Act) to cast or to direct the casting of thirty percent (30%) or more
of the votes attached to all of the Company’s



--------------------------------------------------------------------------------




outstanding Voting Securities which may be cast to elect directors of the
Company or the successor corporation (regardless of whether a meeting has been
called to elect directors);
(iii)    the shareholders of the Company approve all necessary resolutions
required to permit any Person to accomplish the result set forth in paragraph
(ii), above, even if the securities have not yet been issued to or transferred
to that Person;
(iv)    the Company shall sell or otherwise transfer, including by way of the
grant of a leasehold interest or joint venture interest (or one or more
subsidiaries of the Company shall sell or otherwise transfer, including without
limitation by way of the grant of a leasehold interest or joint venture
interest) property or assets
(1)
aggregating more than fifty percent (50%) of the consolidated assets (measured
by either book value or fair market value) of the Company and its subsidiaries
as of the end of the most recently completed financial year of the Company, or

(2)
which during the most recently completed financial year of the Company
generated, or during the then current financial year of the Company are expected
to generate, more than fifty percent (50%) of the consolidated operating income
or cash flow of the Company, to any other Person or Persons, in which case the
Change in Control shall be deemed to occur on the date of transfer of the assets
representing one U.S. dollar (US $1) more than fifty percent (50%) of the
consolidated assets in the case of clause (1) or fifty percent (50%) of the
consolidated operating income or cash flow in the case of clause (2), as the
case may be; or

(v)    the shareholders of the Company approve all necessary resolutions
required to permit any Person to accomplish the result set forth in paragraph
(iv) above.
For the purposes of the foregoing, “Voting Securities” means shares and any
other shares entitled to vote for the election of directors and shall include
any security, whether or not issued by the Company, which are not shares
entitled to vote for the election of directors but are convertible into or
exchangeable for shares which are entitled to vote for the election of directors
including any options or rights to purchase such shares or securities.
(A)    Notwithstanding the foregoing or any other provision of the Plan, no
“Change in Control” will be deemed to occur if the discussions or negotiations
that led to or resulted in the acquisition, sale, transfer, or business
combination described in paragraphs (ii), (iii), (iv), or (v) above were
initiated for the purpose of effectuating such acquisition, sale, transfer, or
business combination by the Company or any of its affiliates or any of their
respective advisors acting at the direction of the Company and any of its
affiliates.
(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor statute.
(i)    “Common Stock” means the Common Stock of the Company.
(j)    “Company” shall mean Thompson Creek Metals Company Inc., a corporation
incorporated in Canada, and any of its successors.
(k)    “Compensation and Governance Committee” shall mean the Compensation and
Governance Committee, or any subcommittee thereof, of the Board of Directors.
(l)     “Continuing Director” shall mean either:
(i)    An individual who is a member of the Board of Directors on the Effective
Date of the Plan; or



--------------------------------------------------------------------------------




(ii)    An individual who becomes a member of the Board of Directors, subsequent
to the Effective Date of the Plan, with the agreement of at least a majority of
the Continuing Directors who are members of the Board of Directors on the date
that the individual became a member of the Board of Directors.
(m)     “Deferral Election” shall mean the Participant’s written election to
defer a portion of his or her Annual Fees and/or RSUs pursuant to Section 4(c)
and consistent with such form of deferral election as is specified by the
Compensation and Governance Committee.
(n)     “Deferred RSU” shall mean an RSU granted by the Company for which a
Participant has met the performance and/or service requirements and for which
the Participant makes a Deferral Election.
(o)    “Disability” or “Disabled” shall mean a Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
(p)     “Domestic Relations Order” shall mean a “domestic relations order” as
defined in Code Section 414(p)(1)(B).
(q)    “Effective Date” shall mean December 18, 2012.
(r)    “Employee” shall mean any person who is currently employed by the
Company.
(s)    “Enrollment Date” shall mean the Participation Date, January 1 of each
Plan Year and such other dates as may be determined from time to time by the
Compensation and Governance Committee.
(t)    “Non-Employee Director” shall mean each member of the Board of Directors
who is not an Employee upon first becoming a Participant in the Plan.
(u)     “Participant” shall mean each Non-Employee Director who is eligible to
receive benefits under the Plan.
(v)    “Participation Date” shall mean the first date on which the Compensation
and Governance Committee permits a Participant to defer Annual Fees and/or RSUs
under the Plan, or otherwise becomes entitled to receive benefits under the
Plan.
(w)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof; however, a Person
does not include:
(i)    the Company or any of its affiliates;
(ii)    a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any of its affiliates;
(iii)    an underwriter temporarily holding securities pursuant to an offering
of such securities; or
(iv)    a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportion as their ownership of shares.
(x)    “Plan” shall mean the Thompson Creek Metals Company Inc. Non-Employee
Non-Qualified Deferred Compensation Plan, as amended from time to time.
(y)     “Plan Year” shall mean the twelve (12) month period commencing January
1st and ending on December 31st next following.



--------------------------------------------------------------------------------




(z)    “RSU” shall mean the right to receive one share of Common Stock as
granted pursuant to the terms and conditions as stated in the award of such
right.
(aa)     “Separation from Service” shall mean a Participant’s separation from
service as a Non-Employee Director or an Employee, as applicable, under Code
Section 409A including the Treasury Regulations and other guidance issued
thereunder other than for death or disability. A transfer of employment within
or among any entities in the same controlled group as the Company (as determined
under Code Sections 414(b) or (c), as applied under Code Section 409A(d)(6) and
applicable Treasury Regulations) shall not constitute a Separation from Service.
(bb)    “Specified Employee” shall mean a “specified employee” with respect to
the Company (or a controlled group member (as determined under Code Sections
414(b) or (c), as applied under Code Section 409A(d)(6) and applicable Treasury
Regulations)) determined pursuant to procedures adopted by the Company in
compliance with Code Section 409A and Treasury Regulation Section 1.409A-1(i) or
any successor provision.
(cc)    “Specified Payment Date” shall mean a specified date or a fixed schedule
(not to exceed ten (10) years) that, in each case, is nondiscretionary and
objectively determinable at the time a Participant makes his or her Deferral
Election.
(dd)    “Stock Deferred Portion” shall mean the portion of a Participant’s
Accounts which has been deferred from a grant of RSUs, which is denominated in
stock, and any adjustments thereto, for the benefit of the Participant.
(ee)    “Subsequent Change” shall have the meaning set forth in Section 4(e).
(ff)    “Unforeseeable Emergency” shall mean (i) a severe financial hardship to
the Participant resulting from an illness or accident of the Participant or the
Participant’s spouse, Beneficiary or dependent (as defined in Code
Section 152(a)), (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, each as determined to
exist by the Compensation and Governance Committee, in its sole and absolute
discretion as defined by Code Section 409A and the Treasury Regulations and
other guidance thereunder.
3.
Eligibility

(a)    Eligibility Requirements. Any Non-Employee Director shall become a
Participant on the Enrollment Date coincident with or next following his or her
selection by the Compensation and Governance Committee and notification thereof.
(b)    Ineligible Participant. If the Compensation and Governance Committee
determines that a Participant is no longer eligible to participate in the Plan,
the Participant’s Deferral Election shall terminate and he or she shall make no
more contributions under the Plan until it is again determined that he or she is
eligible to participate. The Account of such a Participant shall continue to be
adjusted pursuant to the provisions of Section 5 until the Account is
distributed under Section 6.
4.
Deferral Elections

(a)    Opportunity to Defer. A Participant may elect to defer payment of a
portion of the Annual Fee otherwise payable to him or her for services to be
rendered after his or her Participation Date by any dollar amount or whole
percentage of his or her Annual Fee (subject to such limits and restrictions as
to any dollar amount or percentage as may be established from time to time by
the Compensation and Governance Committee), such amount to be credited to his or
her Account under the Plan. In addition, a Participant may also elect to defer
the receipt of shares of Common Stock payable to the Participant with respect to
RSUs granted (subject to any limits and restrictions that may be established
from time to time by the Compensation and Governance Committee), such amount to
be credited to his or her Account under the Plan.



--------------------------------------------------------------------------------




(b)    Accounts. A separate Account shall be established for each Deferral
Election made by a Participant that differs from previous Deferral Elections
with respect to timing of distribution (i.e., a different Specified Payment
Date) and/or form of distribution (i.e., lump sum or installment). A Participant
shall be limited to a maximum number of five (5) Accounts. Each Account shall be
maintained solely as a bookkeeping entry by the Company to evidence an unfunded
obligation of the Company.
(i)    Cash Deferred Portion. Each Account may consist of a Cash Deferred
Portion.
(ii)    Stock Deferred Portion. Each Account may also consist of a Stock
Deferred Portion.
(c)    Deferral Elections.
(i)    Timing.
(A)    Generally. The initial Deferral Election of a new Participant with
respect to Annual Fees and RSUs shall be made by written notice signed by the
Participant and delivered to the Company not later than thirty (30) days after
the Participant first becomes eligible to participate in the Plan or any other
plan maintained by the Company that provides for the deferral of the
Participant’s compensation. Provided, however, such initial Deferral Election
relating to Annual Fees and RSUs earned for service prior to the date such
election form is filed with the Company shall be valid only if such initial
Deferral Election complies with the requirements of Section 4(e) and is approved
by the Compensation and Governance Committee. Any subsequent Deferral Elections
shall be made by written notice signed by the Participant and delivered to the
Company not later than the last day of the month prior to the next succeeding
Plan Year and shall be effective on the first day of such succeeding Plan Year
with respect to Annual Fees to be earned and RSUs to be granted in such
subsequent Plan Year. A Deferral Election with respect to the deferral of future
Annual Fees and RSUs shall be an irrevocable election for each Plan Year with
respect to the compensation to which it expressly applies (and shall become
irrevocable immediately prior to the Enrollment Date to which such Deferral
Election relates) unless otherwise modified or revoked during the Plan Year as
provided in Section 4(d) herein. The termination of participation in the Plan
shall not affect amounts previously deferred by a Participant, and any
adjustments thereon, under the Plan.
(ii)    Content.
(A)    Deferral Elections. A Deferral Election made pursuant to Section 4(c)(i)
shall be made in writing on a form prescribed by the Company and the Deferral
Election shall state:
(1)    That the Participant wishes to make an election to defer the receipt of
all or a portion of his or her Annual Fee and/or RSUs;
(2)    The whole percentage, dollar value, or number of RSUs to be deferred; and
(3)    The Specified Payment Date, if any, on which the Participant shall
receive or begin to receive the distributions of his or her Accounts with
respect to the Annual Fee and/or RSUs deferred under such Deferral Election.
With respect to the Deferred RSUs, the Specified Payment Date must be at least
one year from the date of grant.
(B)    Each Deferral Election with respect to Annual Fees shall also include the
Participant’s election regarding the form of payment to be received upon his or
her death, Disability, Separation from Service or applicable Specified Payment
Date, such form to be either (1) a lump sum or (2) annual installments over a
period not to exceed ten (10) years. The Deferral Election with respect to the
form of payment shall govern the distribution of such Participant’s Account,
except as provided in Section 4(e). If a Participant fails to specify a form of
payment, his or her Account shall be distributed in a lump sum. No such election
is needed for RSUs because each deferral of RSUs will be distributed in a lump
sum.



--------------------------------------------------------------------------------




(d)    Suspension of Deferral Election. Notwithstanding the provisions of
Section 4(c) of the Plan, the Compensation and Governance Committee, in its sole
discretion upon written application by a Participant, may authorize the
suspension of a Participant’s Deferral Election in the event of an Unforeseeable
Emergency. Any suspension authorized by the Compensation and Governance
Committee shall become effective as soon as practicable after the Compensation
and Governance Committee’s receipt of a suspension application, but no later
than the first payroll period beginning thirty (30) days after the receipt of
such suspension application. Such suspension shall be effective for the
remainder of the Plan Year and shall be deemed an annual election for each
succeeding Plan Year unless a subsequent Deferral Election is filed with the
Company pursuant to Section 4(c).
(e)    Change in Form of Distribution and Specified Payment Date. If approved by
the Compensation and Governance Committee, a Participant may amend a prior
Deferral Election, or a Participant may defer unvested Annual Fees and/or RSUs
for which there is no existing Deferral Election (collectively, “Unvested
Payments”), in accordance with Code Section 409A and the regulations thereunder,
on a form provided by the Compensation and Governance Committee in order to
change the form of the distribution of his or her Accounts, the anticipated
timing or form of Unvested Payments, and/or any Specified Payment Date (in each
case, a “Subsequent Change”). A Subsequent Change shall be given effect by the
Compensation and Governance Committee only if the election to change the form of
payment, the timing or form of Unvested Payments, or the Specified Payment Date
(i) does not take effect until at least twelve (12) months after the date on
which the election is made and (ii) is made at least twelve (12) months prior to
the date a lump sum is scheduled to be paid or, in the case of installment
payments, twelve (12) months prior to the date the first payment is scheduled to
be paid. Notwithstanding anything herein to the contrary, any payment with
respect to which a Participant makes a Subsequent Change shall not be made
before the fifth (5th) anniversary of the date on which the payment would have
been made had the Participant not made the Subsequent Change.
5.
Investment of Accounts

(a)    Return on Cash Deferred Portion. The Cash Deferred Portion of a
Participant’s Account shall be attributed the applicable Annual Rate of Return.
Additions, if any, to a Participant’s Account will be credited to such Account
in a reasonably practicable manner determined by the Compensation and Governance
Committee on an annual basis. Notwithstanding the preceding, the Compensation
and Governance Committee, in its sole discretion, may determine the Annual Rate
of Return for any year, and nothing in this Section 5(a) shall be construed as
requiring any rate of return.
(b)    Dividends on Stock Deferred Portion. Dividends paid with respect to
Deferred RSUs credited to a Participant’s Account shall be reinvested in Company
Stock. Additions, if any, to a Participant’s Account will be credited to such
Account in a reasonably practicable manner determined by the Compensation and
Governance Committee on an annual basis. Notwithstanding the preceding, nothing
in this section 5(b) shall be construed as requiring any payment of dividends on
Company Stock.
(c)    Participant Reports. At the end of each Plan Year (or on a more frequent
basis as determined by the Compensation and Governance Committee), a report
shall be issued to each Participant who has an Account, and such report will set
forth the value of each such Account and, as applicable, the number of Deferred
RSUs credited to each such Account.
6.
Distribution of Accounts

(a)    Distribution upon a Specified Payment Date. Subject to Section 6(j), if a
Participant’s Deferral Election provides for distributions based on the
occurrence of a Specified Payment Date, upon such Specified Payment Date, the
Account(s) attributable to such Deferral Election shall be distributed to the
Participant in a lump sum or, with respect to the Cash Deferred Portion of such
Account for which the Deferral Election provides for a fixed schedule, shall
commence to be distributed to the Participant in annual installments not to
exceed a ten (10) year period as specified on the Participant’s Deferral
Election. The Cash Deferred Portion of a Participant’s Accounts shall be valued
on the date a distribution is processed. All payments and deliveries due under
this Section 6(a) shall be made or shall commence as soon as reasonably feasible
following the Participant’s Specified



--------------------------------------------------------------------------------




Payment Date, but in no event later than sixty (60) days following the Specified
Payment Date; provided that, if such sixty-day period ends in the taxable year
following the year in which the Specified Payment Date occurs, the Participant
shall not have the right to designate the year of payment.
(b)    Distribution upon Separation From Service.
(i)    Generally. Subject to 6(j), if a Participant’s Deferral Election provides
for a distribution based on his or her Separation from Service, upon such
Separation from Service, the Account(s) attributable to such Deferral Election
shall be distributed to the Participant in a lump sum or, with respect to the
Cash Deferred Portion of such Account for which the Deferral Election provides
for a fixed schedule, in annual installments not to exceed a ten (10) year
period as specified on the Participant’s Deferral Election. In the event that at
the time any Account is subject to distribution under this Section 6(b)(i), the
value of all of a Participant’s Accounts collectively is ten thousand dollars
($10,000) or less, all of the Participant’s Accounts shall be distributed in a
lump sum notwithstanding the Participant’s election to have his or her Account
distributed in installments under the Plan. The Cash Deferred Portion of a
Participant’s Accounts shall be valued on the date a distribution is processed.
Subject to Section 6(b)(ii), all payments and deliveries due under this
Section 6(b)(i) shall be made or shall commence as soon as reasonably feasible
following the date of a Participant’s Separation from Service, but in no event
later than sixty (60) days following the date of such date; provided that, if
such sixty day period ends in the taxable year following the year in which the
Separation from Service occurs, the Participant shall not have the right to
designate the year of payment. Subject to Section 6(b)(ii), in the case of
annual installment payments, such installment payments subsequent to the first
payment shall be made on the anniversary of the Participant’s Separation from
Service and shall be made as soon as reasonably feasible following all such
anniversaries (“Anniversary Dates”) for as many installment payments as
specified in accordance with Section 6(a), but in no event later than sixty (60)
days following the Anniversary Dates, provided that, if such sixty day period
ends in the taxable year following the year in which the Anniversary Dates
occur, the Participant shall not have the right to designate the year of
payment.
(ii)    Distributions to Specified Employees. Notwithstanding the foregoing,
distributions to a Specified Employee as a result of Separation from Service,
whether the distribution is made in the form of a lump sum or installments,
shall not be made or the payments may not begin before the six-month anniversary
of the date of the Separation from Service, or, if earlier, the date of death of
the Specified Employee.
(c)    Distribution upon Death. Upon the death of a Participant prior to the
payment of his or her Accounts, the balance of his or her Accounts shall be paid
to the Participant’s Beneficiary in a lump sum or, with respect to the Cash
Deferred Portion of such Account for which the Deferral Election provides for a
fixed schedule, in annual installments not to exceed a ten (10) year period as
specified on the Participant’s Deferral Election form, with such payment to be
made or payments to commence in the case of installment distributions within
sixty (60) days following the date of the Participant’s death; provided that, if
such sixty-day period ends in the taxable year following the year in which the
Participant’s death occurs, neither the Participant nor the Beneficiary shall
have the right to designate the year of payment. The Cash Deferred Portion of
the Participant’s Accounts shall be valued on the date a distribution is
processed. If a Participant who has elected to have his or her Accounts
distributed in installments under the terms of the Plan dies subsequent to the
commencement of such installment payments but prior to the completion of such
payments, the remaining installments shall be distributed in lump sum to the
Beneficiary at the same time as the Participant’s other Accounts as described
above.
(d)    Beneficiary Designation. A Participant may designate a Beneficiary or
Beneficiaries, and a contingent Beneficiary or Beneficiaries, to receive the
undistributed portion of his or her Account(s) if he or she dies before
distribution is completed. In the event a Beneficiary designation is not on file
or all designated Beneficiaries are deceased or cannot be located, payment will
be made to the Participant’s estate. The Beneficiary designation may be changed
by the Participant or former Participant at any time without the consent of the
prior Beneficiary.
(e)    Distribution upon Disability. Upon the Disability of a Participant prior
to the payment of his or her Accounts, the balance of his or her Accounts shall
be paid to the Participant in a lump sum or, with respect to the Cash Deferred
Portion of such Account, in annual installments not to exceed a ten (10) year
period as specified on the Participant’s Deferral Election form, with such
payment to be made or payments to commence in the case of



--------------------------------------------------------------------------------




installment distributions within ninety (90) days following the date on which
the Participant becomes Disabled; provided that, if such ninety-day period ends
in the taxable year following the year in which the Participant becomes
Disabled, the Participant shall not have the right to designate the year of
payment. The Cash Deferred Portion of the Participant’s Accounts shall be valued
on the date a distribution is processed.
(f)    Distribution upon an Unforeseeable Emergency. A Participant may request a
distribution of his or her Accounts due to an Unforeseeable Emergency by
submitting a written request to the Compensation and Governance Committee
accompanied by evidence to demonstrate that the circumstances being experienced
qualify as an Unforeseeable Emergency. The Compensation and Governance Committee
shall have the authority to require such evidence as it deems necessary to
determine if a distribution is warranted. If an application for a distribution
due to an Unforeseeable Emergency is approved, the distribution is limited to an
amount sufficient to meet the need resulting from the Unforeseeable Emergency.
The allowed distribution shall be payable in the form determined by the
Compensation and Governance Committee as soon as possible after approval of such
distribution.
(g)    Distribution Pursuant to a Domestic Relations Order. The Compensation and
Governance Committee is authorized to make any payments directed by a Domestic
Relations Order in any action in which the Plan or the Compensation and
Governance Committee has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Compensation and Governance Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.
(h)    Distribution upon Change in Control. Upon a Change in Control of the
Company, a Participant shall be paid the balance of his Accounts in a lump sum
within sixty (60) days following the date on which the Change in Control occurs;
provided that, if such sixty-day period ends in the taxable year following the
year in which the Change in Control occurs, the Participant shall not have the
right to designate the year of payment.
(i)    Distribution in the Event of Taxation. If, for any reason, it has been
determined that the Plan fails to meet the requirements of Code Section 409A and
the Treasury Regulations promulgated thereunder, and the failure is not or
cannot be corrected under an Internal Revenue Service correction program for
such failure, the Compensation and Governance Committee shall distribute to the
Participant the portion of the Participant’s Account(s) that is required to be
included in income as a result of the failure of the Plan to comply with the
requirements of Code Section 409A and the Treasury Regulations promulgated
thereunder.
(j)    Distribution Events. Notwithstanding any provision of this Plan to the
contrary, the Cash Deferred Portion and Stock Deferred Portion of a
Participant’s Account shall be distributed in accordance with his or her
Deferral Election made with respect to such Account. With respect to each
Account, a Deferral Election shall provide for a distribution on or based on (A)
the Participant’s Specified Payment Date, (B) the Participant’s Separation from
Service or (C) the first to occur of the Participant’s Specified Payment Date or
the Participant’s Separation from Service. Notwithstanding the foregoing, all
Accounts, or, if applicable, a portion thereof, shall be distributed on or based
on the first to occur of: (T) the Participant’s death, (U) the Participant’s
Disability, (V) an Unforeseeable Emergency, (W) the receipt of a Domestic
Relations Order requiring distribution, (X) a Change in Control, (Y) income
inclusion due to failure to comply with Code Section 409A or (Z) a Plan
termination pursuant to Section 8(c).
(k)    Form of Distributions. Distributions made to a Participant with respect
to the Cash Deferred Portion of his or her Account shall be paid in cash.
Distributions made to a Participant with respect to the Stock Deferred Portion
of his or her Account shall be paid in shares of Common Stock; provided,
however, that the value of any fractional shares otherwise deliverable to the
Participant shall be paid in cash. In determining the value of shares of Common
Stock, the Company shall value the Common Stock using the closing stock price on
the date the distribution is processed.
7.
Administration of Plan




--------------------------------------------------------------------------------




(a)    Powers of the Compensation and Governance Committee. The Compensation and
Governance Committee shall be responsible for the general administration of the
Plan and for carrying out the provisions hereof. The Compensation and Governance
Committee shall have all powers that are necessary to carry out the provisions
of the Plan, including, with limitation, the powers to:
(iii)    determine all questions relating to eligibility for participation in
the Plan and the amount in the Account or Accounts of the Participants and all
questions pertaining to claims for benefits and procedures for claim review;
(iv)    resolve all other questions arising under the Plan, including any
questions of construction; and
(v)    take such further action that the Company deems advisable in the
administration of the Plan.
The actions taken by the Compensation and Governance Committee hereunder shall
be final and binding upon all interested parties.
(b)    Agents. The Compensation and Governance Committee may, from time to time,
employ other agents and delegate to them such administration duties as it deems
necessary, and may, from time to time, consult with counsel.
8.
Miscellaneous Provisions

(a)    No Alienation. Subject to Section 6(g), neither the Participant, his
Beneficiary, nor his legal representative shall have any rights to commute,
sell, assign, transfer or otherwise convey the right to receive any payments
hereunder, which payments and the rights thereto are expressly declared to be
nonassignable and nontransferable. Any attempt to assign or transfer the right
to payments of this Plan shall be void and have no effect.
(b)    Unsecured General Creditor. The Plan shall at all times be considered
entirely unfunded and no provision shall at any time be made with respect to
segregating assets of any Participant for payment of any amounts hereunder. The
Plan constitutes a mere promise of the Company to make payments to Participants
in the future and, subject to Section 5(a), Participants have rights only as
unsecured general creditors of the Company.
(c)    Amendment and Termination. The Plan may be amended, modified, or
terminated by the Compensation and Governance Committee in its sole discretion
at any time and from time to time; provided, however, that no such amendment,
modification, or termination shall impair any rights to benefits under the Plan
prior to such amendment, modification, or termination; further, provided, that
any termination of the Plan and any distributions made in connection with such
termination shall, in each case, be made in accordance with the requirements of
Code Section 409A and Treasury Regulation Section 1.409A-3(j)(4)(ix).
(d)    No Effect on Other Benefits. It is expressly understood and agreed that
the payments made in accordance with the Plan are in addition to any other
benefits or compensation to which a Participant may be entitled or for which he
or she may be eligible, whether funded or unfunded, by reason of his or her
employment by the Company.
(e)    No Tax Representations. The Company makes no representation with respect
to the state, federal, financial, estate planning or the securities implications
of the Plan. Participants should consult with their own tax, financial and legal
advisors with respect to their participation in the Plan.
(f)    Income Tax Withholdings. There shall be deducted from each payment under
the Plan the amount of any tax required by any governmental authority to be
withheld and paid over by the Company to such governmental authority for the
Account of the person entitled to such distribution. If a Participant’s benefit
is to be received in the form of Common Stock, and such Participant fails to
make arrangements for the payment of tax, the



--------------------------------------------------------------------------------




Company shall withhold such shares of Common Stock having a value equal to the
minimum amount required to be withheld. Notwithstanding the foregoing, when a
Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the shares required to be delivered to the Participant, shares of Common Stock
having a value equal to the amount required to be withheld, or by delivering to
the Company other shares of Common Stock held by such Participant. The shares
used for tax withholding will be valued at an amount equal to the market value
per share of such Common Stock on the date the benefit is to be included in
Participant’s income. In no event shall the market value per share of the Common
Stock to be withheld and delivered pursuant to this Section 8(f) to satisfy
applicable withholding taxes in connection with the benefit exceed the statutory
minimum amount of taxes required to be withheld.
(g)    Governing Law; Jurisdiction. The validity, construction, and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Colorado, without giving effect to
principles of conflicts of laws to the extent not pre-empted by federal law. The
enforcement or interpretation of the Plan and any disputes under or arising out
of the Plan shall be submitted to the exclusive jurisdiction and venue of the
federal and state courts located in the County of Denver, Colorado.
(h)    Code Section 409A. All Accounts under the Plan that are intended to be
“deferred compensation” subject to Section 409A shall be interpreted,
administered and construed to comply with Section 409A, and all Accounts under
the Plan that are intended to be exempt from Section 409A shall be interpreted,
administered and construed to comply with and preserve such exemption. The
Compensation and Governance Committee shall have full authority to give effect
to the intent of the foregoing sentence. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the Plan and a provision of any Account or Deferral Election, the Plan shall
govern. Notwithstanding the foregoing, neither the Company nor any member of the
Board of Directors shall have any liability to any person in the event Code
Section 409A applies to any Account in a manner that results in adverse tax
consequences for the Participant or any of his or her Beneficiaries or
transferees.
(i)    Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan. Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular.
(j)    Severability. In the event that any provision of the Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of the Plan but shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.
IN WITNESS WHEREOF, to record the adoption of this Plan, effective as of
December 18, 2012, the undersigned, being duly authorized to act on behalf of
the Board of Directors has executed this document this __ day of ___________,
2012.


    
Name:
Title:



















--------------------------------------------------------------------------------












Special Appendix to the
THOMPSON CREEK METALS COMPANY, INC. NON-EMPLOYEE NON-QUALIFIED DEFERRED
COMPENSATION PLAN


Special Provisions Applicable to Non-Employee Directors Subject to Taxation
under the Provisions of the Income Tax Act (Canada)
This special appendix sets forth special provisions of the Plan that apply to
Canadian Directors. This special appendix shall become effective December 18,
2012 and shall apply to all Deferred RSUs granted or made to a Canadian Director
on or after such date. For avoidance of doubt, nothing in this special appendix
shall be deemed to modify the Plan as it relates to Directors who are not
Canadian Directors.
1.     Definitions
For purposes of this special appendix:
(a) “Affiliate” means an affiliate of the Corporation as the term “affiliate” is
defined in paragraph 8 of Canada Revenue Agency Interpretation Bulletin
IT-337R4, Retiring Allowances [Consolidated], dated February 1, 2006, as such
publication may be amended from time to time.
(b) “Canadian Director” means a Director who is a resident, at any material
time, of Canada for the purposes of ITA.
(c) “ITA” means the Income Tax Act (Canada) and the regulations thereto, as may
be amended from time to time.
(d) “Termination Date” means, with respect to a Canadian Director, the earliest
date on which both of the following conditions are met: (i) the Canadian
Director has ceased to serve as Director and is not a director of an Affiliate;
and (ii) the Canadian Director is not an employee of the Company or any
Affiliate thereof.
2.     Compliance with Regulation 6801(d)
Notwithstanding any provision of the Plan to the contrary, it is intended that,
with respect to Canadian Directors, the provisions of the Plan, including this
special appendix, comply with the requirements of paragraph (1) of the
definition of “salary deferral arrangement” in subsection 248(l) of the ITA and
Regulation 6801(d) to the ITA (and any successor provisions thereto), and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with such requirements.
3.    Deferral Election
(a)    A Canadian Director may only elect to defer the receipt of shares of
Common Stock payable to the Participant with respect to RSUs granted (subject to
any limits and restrictions that may be established from time to time by the
Compensation and Governance Committee), such amount to be credited to his or her
Account under the Plan. No portion of the Canadian Director’s Annual Fee may be
deferred.



--------------------------------------------------------------------------------




(b)    Notwithstanding any provisions of the Plan to the contrary, any Canadian
Director who elects to defer any portion of his or her RSUs shall receive such
credit in his or her Account immediately prior to the time that the RSUs would
otherwise be granted.
4.    Distribution to Canadian Directors
The value of a Canadian Director’s Account shall be distributed following such
Canadian Director’s Separation from Service or death in accordance with Sections
6(b) and 6(c) of the Plan and, in all circumstances, shall be paid out (less
applicable withholdings) in shares of Common Stock no later than December 31st
of the year commencing immediately after the Canadian Director’s Separation from
Service or death.
5.    No Additional Benefit
For greater certainty, no amount will be paid to, or in respect of, a Canadian
Director (or a person with whom the Canadian Director does not deal with at
arm’s length, within the meaning of the ITA) under the Plan or pursuant to any
other arrangement, and no additional RSUs will be granted to a Canadian Director
to compensate, in whole or in part, for a downward fluctuation in the fair
market value of the Common Stock, nor will any other form of benefit be
conferred upon, or in respect of, a Canadian Director (or a person with whom the
Canadian Director does not deal with at arm’s length, within the meaning of the
ITA) for such purpose.
6.     Amendment to Special Appendix
This special appendix may be altered, amended, suspended or terminated at any
time by the Compensation and Governance Committee, provided that such amendments
shall not adversely affect the previously accrued rights of any Canadian
Director and further provided that any amendment or termination of the Plan
shall be such that, with respect to each Canadian Director, the Plan
continuously meets the requirements of Regulation 6801(d) to the ITA or any
successor provision thereto.









